DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of JP 2011-160090 filed July 21, 2011 and JP 2012-014656 filed January 26, 2012 required by 37 CFR 1.55. Receipt is also acknowledged of the PCT publication of PCT/JP2012/068211 filed July 18, 2012.
Drawings
Figs. 1-11, 13, 15, 18-20, 22, 25-29, 32, and 35 filed January 17, 2014 are accepted.
Figs. 12, 14, 16, 17, 21, 23, 24, 30, 31, 33, and 34 filed January 23, 2017 are accepted.
Claim Status
Claims Filing Date
October 25, 2021
Amended
1
Cancelled
2, 9-17, 22, 23, 31, 32
Pending
1, 3-8, 18-21, 24-30
Withdrawn
3, 5-8, 29
Under Examination
1, 4, 18-21, 24-28, 30


Claim Rejoinder
Claims 1, 4, 18-21, 24-28, and 30 are allowable. The restriction requirement t between the inventions of Species IA, IB, IC, ID, IE, and IF, as set forth in the Office action mailed on July 25, 2016 (see The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the Group I species restriction requirement of July 25, 2016 is withdrawn.  Claims 3 and 5-8, directed to alloying element species, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Withdrawn Specification Objection
The following objection is withdrawn due to specification amendment:
 [0050] and [0081] and the teachings with respect to bainite.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 1 lines 14-15 “hot press forming performed at a finish temperature of Ms point or lower and (Ms point-150)°C or higher” and line 25 “the finish temperature in the final hot press forming is greater than (Ms point-150)°C”.
Claim 1 line 26 “the second cooling stage”.
The following 112(b) rejection is withdrawn due to argument:
Claim 1 line 27 “the first cooling stage” renders the claim indefinite. There is insufficient antecedent basis. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of the first cooling stage referring to (i), claim 1 lines 19-21, of (ii), claim 1 lines 22-25.
	The applicant persuasively argues “the first cooling stage” in claim 1 has antecedent basis to line 12 “a first cooling stage” (Remarks pg. 9 para. 3).
The following 112(b) rejections are withdrawn due to claim cancellation:
Claim 32 lines 1-4 “the manufacturing a hot-press-formed steel member comprises retained austenite…, and the remainder consist of low-temperature transformation phases”.
Claim 32 lines 2-4 “hot-press-formed steel member comprises…, and the remainder consists of…”. 
Claim 32 line 4 “a microstructure inevitably formed”.
Response to Arguments 
Kikuchi in view of Senuma and Hiroaki
Applicant’s arguments, see Remarks para. spanning pgs. 10-11, filed October 25, 2021, with respect to Kikuchi in view of Senuma and Hiroaki have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues amended claim 1 recites a cooling rate to (Ms point – 150)°C with an upper limit of 4.2°C/sec, whereas Kikuchi teaches hot press forming to a temperature range of lower than 350°C at a cooling rate of 10°C/sec or more (Remarks para. spanning pgs. 10-11).
Claim Interpretation
Claims 19-21 and 25-27 further limit either the upper or lower end of a range taught in independent claim 1. These claims are being interpreted to include the other end of the range taught in independent claim 1 that is not being modified. For example, claim 19 teaches a heating temperature of at most (Ac3 point+100)°C, which is being interpreted as including the lower limit of Ac3 transformation point or higher of independent claim 1.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claim 29.
Claim 29 was added January 23, 2017. In the responding May 26, 2017 Final Rejection claim 29 was withdrawn by original presentation. Applicant replied on November 24, 2017. Because applicant did not distinctly and specifically point out the supposed errors in the restriction by original presentation, the election has been treated as being without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claim 29 directed to an invention non-elected without traverse.  Accordingly, claim 29 has been cancelled.
Allowable Subject Matter
Claims 1, 3-8, 18-21, 24-28, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either alone or in combination a method of manufacturing a hot-press-formed steel member of subjecting a heated steel sheet to a two-stage cooling process of 1) hot press forming for plural times at a start temperature of heating temperature or lower and Ms point or higher and a final hot press forming at a finish temperature of Ms point or lower and (Ms point-150)°C or higher with a cooling rate to (Ms point-150)°C in or after finish hot press forming of 3.5 to 4.2 °C/sec then 2) cooling from (Ms point-150)°C to 40°C at an average cooling rate of 3°C/sec or less in combination with the other particulars of claim 1, such as the composition and heating temperature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. H./
Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735